Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Pat Wooley on 6/10/2022.

The application has been amended as follows: 


IN THE CLAIMS:


Cancel claims 1-21.


Claim 22. (New)    A method of controlling the tetrahydrocannabinol content of a tissue culture, the method comprising the steps of:

selecting Cannabis sativa leaf tissue for culture; and

growing a tissue culture for between 10-28 days from the selected cannabis sativa leaf tissue in a liquid based medium comprising Murashige and Skoog basal powdered medium and a callus induction media while controlling the ultraviolet light exposure of the tissue culture to control the tetrahydrocannabinol content of the tissue culture, wherein the ultraviolet light is controlled during growth of the tissue culture such that the tissue culture is exposed to ultraviolet light of an intensity greater or equal to 1200 lumens but less than 2000 lumens and the ultraviolet light exposure is cycled through alternating periods of exposure and darkness and wherein the light exposure is controlled such that tissue culture is constantly exposed to photosynthetically active radiation to provide at least 0.5 moles of photons per day, wherein each period of exposure is at least 30 minutes and each period of darkness is at least 30 minutes, wherein the carbon dioxide content of the environment in which the tissue culture is grown is controlled to increase tissue growth, wherein the selected cannabis sativa leaf tissue of step a) was previously grown in a liquid based medium while controlling the light exposure of the tissue culture to control the tetrahydrocannabinol content of the tissue culture and wherein the tissue culture is exposured to ultraviolet B light, consisting of light of wavelength 280-315 nm which results in increased production of tetrahydrocannabinol and callus formation begins after about one month of culturing. 


The following is an examiner’s statement of reasons for allowance:   the closest prior art is Hemphill et al. which teaches that callus derived from different strains of cannabis sativa can grow on different media but Hemphill specifically teaches that “callus cultures maintained in the dark grew more rapidly and produced a greater number of roots than those cultures initiated in the dark and transferred to a light dark regime”, which is exactly what applicant is claiming thus Hemphill actually teaches away from what is claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967. The examiner can normally be reached M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/Primary Examiner, Art Unit 1655